Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1,2,9,10,11,12,14, and 27-30 are rejected under 35 U.S.C. 102(a) (2) were formerly rejected under 35 U.S.C. 102 (a) (2). Pursuant to applicant’s amendments these rejections have been withdrawn.
Claims 5, 15, and 17 were formerly rejected under 35 U.S.C. 103 (a). Pursuant to applicant’s amendments these rejections have been withdrawn.

Response to Arguments

1. Applicant’s arguments, see Remarks , filed April 21, 2022, with respect to the rejection(s) of claim(s) 1,2,9,10,11,12,14, and 27-30 are rejected under 35 U.S.C. 102(a) (2)  and claims 5, 15, and 17 under  35 U.S.C. 103 (a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Wu (US 2016/0014835 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,9,10,11,12,14, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2013/0208644 A1, hereinafter Jung) in view of Wu (US 2016/0014835 A1, hereinafter Wu).

	Regarding claim 1, Jung discloses a method of controlling a ProSe service in an eNB of a communication system, the method comprising: sending in a shared cell a first PLMN identifier to a UE of the shared cell (¶[0115], ¶[0116]), wherein the first PLMN identifier indicates that a UE of the first PLMN can carry out the service in the shared cell controlled by the eNB and shared by the first PLMN and other PLMN (¶[0117]). Jung does not disclose the first PLMN is authorized to carry out the ProSe service. WU discloses the first PLMN is authorized to carry out the ProSe service (¶[0014]). Thus, it would have been obvious to one of ordinary skill in the art to make the proposed modification of the ProSe service as disclosed by Wu along with the system of Jung. The Prose authorization may be implemented through software to provide the system with ProSe application accessibility (¶[0014], Wu).

Regarding claim 2, Jung discloses the method according to claim 1, wherein after the sending, the method further comprises: sending information about at least one carrier frequency of the other PLMN to the UE of the shared cell in the shared cell, wherein the information about the at least one
carrier frequency indicates the at least one carrier frequency at which a UE of the other PLMN can carry out the service (¶[0076]-¶[0077]); and if the UE of the other PLMN intends to carry out the service in the other PLMN, then determining whether the UE of the other PLMN is in a connected state, andif so, then initiating a handover procedure wherein after the determining, the method further comprises (¶[0097]]):if the handover procedure fails, sending an RRC connection release instruction to the UE of the other PLMN to instruct the UE of the other PLMN to release an RRC connection with the eNB to enter an idle request from the UE of the other PLMN, and sending an RRC connection release instruction to the UE of the other PLMN, in response to the received release connection connected, (¶[0043]- ¶[0044]).

Regarding claim 9, Jung discloses a method of controlling a ProSe service in a UE of a communication system, the method comprising receiving a first PLMN identifier from an eNB of a shared cell (¶[0115]- 4[0116]}, wherein the first PLMN identifier indicates that a UE of the first PLMN can carry out the ProSe service in the shared cell controlled by an eNB and shared by the first PLMN and other PLMN (][0117)). Regarding claim 10, Jung discloses the method according to claim 9, wherein after the receiving, the method further comprises: receiving information about at least one carrier frequency of the other PLMN from the eNB, wherein the information about the at least one carrier frequency indicates the at least
one carrier frequency at which a UE of the other PLMN can carry out the service; and if the UE of the other PLMN intends to carry the service in the other PLMN, and is in an idle state, reselecting a cell; or if the UE of the other PLMN intends to carry the ProSe service in the other PLMN, and is in a connected state, sending an indicator of the intension to carry out the ProSe service, to the eNB (¶[0115]-¶[0117)). Regarding claim 12, Jung discloses the method according to claim 10, wherein after the reselecting or sending the method further comprises: if the UE of the other PLMN has not been handed over from the shared cell to another cell in a period of time after sending the indicator of the intension to carry out the service to the eNB, receiving an RRC connection release instruction from the eNR, and releasing an RRC connection with the eNB and entering the idle state, in response to the RRCconnection release instruction (¶[0035]): or if the UE of the other PLMN has not been handed over from the shared cell to another cell ina period of time after sending the indicator of the intension to carryout the service to the eNB, sending a release connection request to the eNB (¶[0041]), and releasing an RRCconnection with the eNB and entering the idle state, in response to a received RRC connection release instruction from the eNB (¶[0041)). ]). Jung does not disclose the first PLMN is authorized to carry out the ProSe service. WU discloses the first PLMN is authorized to carry out the ProSe service (¶[0014]). Thus, it would have been obvious to one of ordinary skill in the art to make the proposed modification of the ProSe service as disclosed by Wu along with the system of Jung. The Prose authorization may be implemented through software to provide the system with ProSe application accessibility (¶[0014], Wu).



Regarding claim 14, Jung discloses if the UE of the other PLMN is in the idle state, then selecting, by the UE of the other PLMN, preferentially a cell at the at least one carrier frequency, and selecting a PLMN and reselecting the appropriate cell for carrying out the service at the at least one carrier frequency to carry out the service (¶[0088], ¶[0075)).

Regarding claim 27, Jung discloses in response to the handover procedure failing, sending an RRC connection release instruction to the UE of the other PLMN to instruct the UE of the other PLMN to release an RRC connection with the eNB to enter an idle state (¶[0041)).

Regarding claim 28, Jung discloses in response to the handover procedure failing, receiving a release connection request from the UE of the other PLMN, and sending an RRC connection release instruction to the UE of the other PLMN (¶[0035]), in response to the received release connection request, to instruct the UE of the other PLMN to release an RRC connection with the eNB to enter an idle state ¶[0041)).

Regarding claim 29, Jung discloses a user equipment comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the user equipment at least to (¶(0125]): receive a first PLMN identifier from an eNB of a shared cell, wherein the first PLMN identifier indicates that a UE of the first PLMN can carryout a ProSe service in the shared cell controlled by an eNB and shared by the first PLMN and other PLMN (¶[0115)]). ]). Jung does not disclose the first PLMN is authorized to carry out the ProSe service. WU discloses the first PLMN is authorized to carry out the ProSe service (¶[0014]). Thus, it would have been obvious to one of ordinary skill in the art to make the proposed modification of the ProSe service as disclosed by Wu along with the system of Jung. The Prose authorization may be implemented through software to provide the system with ProSe application accessibility (¶[0014], Wu).



Regarding claim 30, Jung discloses the user equipment according to claim 29, wherein said at least one processor is configured to execute said computer-readable instructions to cause said user equipment to (¶[0125]), after receiving the first PLMN identifier; receive information about at least one carrier frequency of the other PLMN from the eNB, wherein the information about the at least one
carrier frequency indicates the at least one carrier frequency at which a UE of the other PLMN can carry out the ProSe service (¶[0076]-¶[0077]); and if the UE of the other PLMN intends to carry the ProSe service in the other PLMN, and is in an idle state, reselect a cell (¶[0047]); or if the UE of the other PLMN intends to carrythe ProSe service in the other PLMN, and is in a connected state, send an indicator of the intension to carry out the ProSe service, to the eNB.(¶[0115]-¶[0117]).

2. Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung etal. (US 2013/0208644 A1, hereinafter Jung) in view of Lee et al. (US 2010/0240367 A1, hereinafter Lee).

Regarding claim 5, Jung discloses all subject matter of the claimed invention with the exception of the method according to claim 2, wherein after the determining step the method further comprises; if the handover procedure fails, sending DRX configuration information to the UE of the other PLMN, wherein the DRX configuration information indicates an sleep time In which the UE of the other PLMN carries out the ProSe service. Lee discloses of the method according to claim 2, wherein after the determining step the method further comprises: if the handover procedure fails, sending DRX configuration information to the UE of the other PLMN (¶[0047], ¶[0068]) wherein the DRX configuration information indicates an sleep time in which the UE of the other PLMN carries out the ProSe service (¶[0047]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the DRX as disclosed by Lee along with the system of Jung. The DRX maybe implemented through software and hardware implementation. The motivation for making the modification of the DRX into the system of Jung is to reduce power consumption (¶[0047], Lee).

Regarding claim 15, Jung discloses all subject matter of the claimed invention with the exception of the method according to claim 10, wherein after the reselecting or sending, the method further comprises: if the UE of the other PLMN has not been handed over from the shared cell to another cell in a period of time after sending the indicator of the intension to carry out the ProSe service to the eNB, then receiving DRX configuration information from the eNB, wherein the DRX configuration information comprises an sleep time in which the UE of the other PLMN carries out the service. Lee discloses wherein after the reselecting or sending, the method further comprises: if the UE of the other PLMN has
not been handed over from the shared cell to another cell in a period of time after sending the indicator of the intension to carry out the service to the eNB (¶[0047], ¶[0086], ¶[0158]), then receiving DRX configuration information from the eNB, wherein the DRX configuration information comprises an sleep time In which the UE of the other PLMN carries out the service (¶[0047]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the DRX as disclosed by Lee along with the system of Jung, The DRX may be implemented through software and hardware implementation. The motivation for making the modification of the DRX into the system of Jung is to reduce power consumption (¶[0047], Lee). 

Allowable Subject Matter

1. Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claimand any intervening claims.

2. Claims 17, 20-21 and 24 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELT BROCKMAN whose telephone number is (571 )270-5664. The examiner can normally be reached on Monday-Thursday 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www uspto gov/inteniewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800- 786-9199 (IN USA OR CANADA) or 571 -272-1000.
/ANGEL T BROCKMAN/Examiner, Art Unit 2463